                           UNITED STATES DISTRICT COURT

                           MIDDLE DISTRICT OF LOUISIANA


 MICHAEL MCADAMS                                                                    CIVIL ACTION

 VERSUS

 RECEIVABLE RECOVERY                                                   NO.: 19-00248-BAJ-EWD
 SERVICES, LLC


                                     BULING AND ORDER

        Before the Court is Defendant's Motion to Dismiss or For Summary

Judgment (Doc. 9). Defendant requests that the Court dismiss this matter

pursuant to Federal Rules of Civil Procedure 12(b)(l), 12(b)(6), 12(b)(7), and 56(a).

For the reasons stated herein, Defendant's Motion is DENIED AS MOOT.

I. BACKGROUND

        This matter arises from an action for Defendant's alleged violations of the Fair

Debt Collection Practices Act (FDCPA). On November 4, 2018, Plaintiffs mother,

Marie McAdams, died testate, naming Plaintiff as the Executor of her estate. (Doc.

17 at p. 4). Plaintiff alleges that on December 6, 2018, he received a letter from

Defendant demanding payment for a debt owed to Acadian Ambulance Service by his

mother. Plaintiff alleges tliat on December 18, 2018, he sent a certified letter to

Defendant disputing the debt and requested that Defendant produce validation of the

alleged debt pursuant to 15 U.S.C. §1692(g)(b).1 (Id. at p. 6). Plaintiff alleges that




1 Under 15 U.S.C. § 1692(g)(b), if the consumer notifies the debt collector in writing within the 30
day period that the debt, or any portion thereof, is disputed, the debt collector shall cease collection
Defendant received the certified letter on December 26, 2018 because Defendant's

representative signed for the letter with USPS. (Id. at 7). Plaintiff claims that the day

after Defendant allegedly received the letter, Defendant sent a second collection letter

addressed to the "Estate ofMarie McAdams" seeking to collect the debt. (Id.). Plaintiff

alleges that on January 7, 2019, Defendant sent a third collection letter. Plaintiff

asserts that Defendant never sent a letter to verify the debt, as Plaintiff requested in

his December 18, 2018 letter to Defendant.

        Plaintiff filed a Complaint (Doc. 1) on April 24, 2019, alleging several violations

of the FDCPA. Defendant responded with the instant motion, seeking dismissal

pursuant to Rule 12(b)(l) because Plaintiff lacks standing, Rule 12(b)(6) because

Plaintiff failed to state a claim, and Rule 12(b)(7) because Plaintiff failed to join all

necessary parties as plaintiffs in this action. (Doc. 9 at p. 1). Defendant additionally

seeks Summary Judgment in the alternative, alleging that all of Plaintiffs claims are

based on a letter that they did not receive, and thus a violation of the FDCPA did not

occur. Plaintiff filed his Amended Complaint (Doc. 17) on July 9, 2019, to address the

allegations in Defendant s JVtotion.

II. LEGAL STANDARD

        Generally, an amended complaint supersedes the original complaint and


renders it of no legal effect. King v. Dogan, 31 F.3d 344, 346 (5th Cir. 1994). Once

filed, an amended complaint may render all earlier motions moot. See Griffin v. Am.


Zurich Ins. Co., 697 F. App'x 793, 797 (5th Cir. 2017), as revised (June 8, 2017)



of the debt until the debt collector obtains verification of the debt or a copy of a judgment and- mails a
copy of it to the consumer.
(finding that an amended complaint rendered all earlier motions, including the

plaintiffs motion for partial summary judgment, moot). Courts have discretion,


however, to "consider a motion for summary judgment on the original complaint


where the amended complaint fails to cure the deficiencies of the original complaint."

Lofty, LLC v. McKelly Roofing, LLC, No. 2:17-CV"159"D-BR, 2018 WL 6004307, at *1

(N.D. Tex. Nov. 7, 2018), report and recommendation adopted, No. 2:17"CV-159-D,


2018 WL 6000147 (N.D. Tex. Nov. 15, 2018), citing Zavala v. Carrollton-Farmers

Branch Indep. Sch. Dist., No. 3:16-CV-1034-D, 2017 WL 3279158, at *1 n.l (N.D. Tex.


Aug. 2, 2017) (recognizing that a court may treat a motion for summary judgment

directed to a superseded complaint as if it were addressed to the amended complaint

where defects in the superseded complaint reappear in the amended complaint).


III. DISCUSSION

       Defendant asserts that Plaintiffs claims must be dismissed because Plaintiff

lacks standing, fails to state a claim, and fails to join necessary plaintiffs, such as any

surviving children of Marie McAdams. (Doc. 9 at p. 1). In the original complaint,

Plaintiff named himself as the only plaintiff. In Plaintiffs Amended Complaint, he

added the Estate of Marie F. McAdams as a plaintiff, and himself as executor of the

estate. Plaintiff also added facts that further support his FDCPA claim and his

standing to bring the claim. Plaintiff alleged that he sent a certified letter to

Defendant to request validation of his mothers debt. Plaintiff further alleges that he

never received validation of the debt. Plaintiff pleaded standing by alleging that he

has suffered an injury in fact that is traceable to Defendant's conduct that is likely to

be redressed by a favorable decision by the Court. The Court finds that Plaintiff has

                                            3
cured the deficiencies that Defendant addressed in the instant M.otion from Plaintiffs

first Complaint. Thus, the Amended Complaint supersedes the original Complaint,

and renders existing motions, including the instant Motion, moot. Plaintiff remains


free to file new motions concerning the substance of the Amended Complaint.


IV. CONCLUSION


      Accordingly,



      IT IS ORDERED that Defendant's Motion to Dismiss or For Summary

Judgment (Doc. 9) is DENIED AS MOOT, without prejudice to Defendant's right

to file new motions concerning material from the recently filed Amended Complaint.


                                                              ^
                             Baton Rouge, Louisiana, this day of March, 2020.




                                         JUDGE BRIAN\^tM1KSON
                                         UNITED STATES DISTRICT COURT
                                         MIDDLE DISTRICT OF LOUISIANA




                                          4
